Citation Nr: 0904346	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  07-05 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to a compensable rating for right ear hearing 
loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1970 to 
October 1974. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Augusta, 
Maine, which denied the above claim. 

In September 2007, the veteran testified at a hearing before 
the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  At his March 2006 VA examination, the veteran's right ear 
hearing loss was manifested by an average puretone threshold 
of 63 decibels with speech discrimination of 80 percent. 

2.  At his April 2007 VA examination, the veteran's right ear 
hearing loss was manifested by an average puretone threshold 
of 65 decibels with speech discrimination of 80 percent.

3.  The veteran is not service-connected for any left ear 
hearing loss.


CONCLUSION OF LAW

The criteria for a compensable disability rating for right 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.85, 
4.86 Diagnostic Code (DC) 6100 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

With respect to increased-compensation claims, such as this 
one, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that to substantiate a claim, 
he must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on his employment and daily life.  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  Further, if the diagnostic code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in December 2005 
informed the veteran of all three elements required by 
38 C.F.R. § 3.159(b), as listed above.  See 73 F.R. 23353 
(2008).  The December 2005 letter, however, did not describe 
the particular rating criteria used in evaluating hearing 
loss, or discuss what evidence was necessary with respect to 
the rating criteria.  Although the veteran has not raised any 
notice issues, the failure to provide complete, timely notice 
to the veteran raises a presumption of prejudice, which VA is 
required to rebut.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  

Here, the veteran was not prejudiced by the deficiencies in 
the original December 2005 letter.  The specific rating 
criteria for evaluating hearing loss were provided to the 
veteran in a December 2006 statement of the case, which also 
notified him that disabilities are rated on the basis of 
diagnostic codes and that he needed to present evidence to 
meet the rating criteria.  Although all required notice was 
not provided to the veteran prior to the first adjudication 
of the claim, his claim was readjudicated, after all notice 
requirements were met, in a May 2007 supplemental statement 
of the case.  Therefore, the purpose of VCAA notice was not 
frustrated.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Medrano v. Nicholson, 21 Vet. App. 165, 170 
(2007). 

Additionally, the veteran's statements reflect that he had 
actual knowledge of the evidence necessary for an increased 
rating of his hearing loss.  In his May 2007 appeal to the 
Board, the veteran stated that his main contention was with 
the speech recognition portion of his hearing test; namely, 
that the examination report showed that he heard 80 percent 
of the words, when he contends that he heard only two-thirds 
of them.  Accordingly, the veteran demonstrated his 
understanding that hearing loss is rated based in part on the 
percentage of word recognition shown on examination and of 
the symptomatology necessary for a higher disability rating 
under DC 6100.  As such, the Board finds that he had actual 
knowledge of the particular rating criteria used in 
evaluating his disability and of what evidence was necessary 
for an increased rating, and therefore was not prejudiced by 
any notice deficiency.  

Regarding the duty to assist, the RO has obtained the 
veteran's VA and private treatment records and provided him 
with two VA examinations.  The duty to assist has therefore 
been satisfied and there is no reasonable possibility that 
any further assistance to the veteran by VA would be capable 
of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the veteran in adjudicating 
this appeal.

II.  Entitlement to Higher Rating

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  Otherwise, the lower rating will be 
assigned.  Id.  

Although the veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A recent decision 
of the United States Court of Appeals for Veterans Claims 
(Court) has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board considers all information and lay 
and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 
2002).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board gives the benefit of the 
doubt to the claimant.  Id.

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by puretone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz.  38 C.F.R. § 4.85, DC 6100 (2008).  To evaluate 
the degree of disability from defective hearing, the rating 
schedule requires assignment of a Roman numeral designation, 
ranging from I to XI.  Id.  Pursuant to VA's rating schedule, 
the assignment of a disability rating for hearing impairment 
is derived by a purely mechanical application of the rating 
schedule to the numeric designations derived from the results 
of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Other than exceptional cases, VA 
arrives at the proper designation of hearing loss in each ear 
by mechanical application of Table VI; Table VII is then 
applied to arrive at a rating based upon the respective Roman 
numeral designations for each ear.  Id.  

The veteran was initially granted service connection for 
right ear hearing loss in October 1999 and was assigned a 
non-compensable disability rating, effective November 25, 
1996.  In September 2005, the veteran submitted a claim for 
an increased rating for his hearing loss, claiming that his 
hearing had worsened such that a compensable evaluation was 
warranted.    

The veteran underwent a VA audiological examination in March 
2006, the results of which are as follows, with puretone 
thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
XX
55
60
70
65

The average puretone threshold in the veteran's right ear was 
63 decibels.  On the Maryland CNC test, the veteran received 
a score of 80 percent for the right ear for word recognition.  
Based on these results, the examiner diagnosed the veteran 
with mild sloping to severe sensorineural hearing loss from 
500 through 4000 Hertz.  

These results equate to an assignment of level IV for the 
veteran's right ear using table VI.  Table VIA is available 
to the veteran for his right ear because his puretone 
threshold is more than 55 decibels at 1000, 2000, 3000, and 
4000 Hertz.  See 38 C.F.R. § 4.86.  The veteran's right ear 
results equate to an assignment of level V using table VIA.  
In this case, Table VIA results in the higher numerical 
evaluation, and accordingly, will be used for rating 
purposes.  As provided in 38 C.F.R. § 4.85(f), where hearing 
loss is service-connected in only one ear, in order to 
determine the percentage evaluation from Table VII, the non-
service-connected ear will be assigned a Roman Numeral 
designation for hearing impairment of I.  Therefore, the 
veteran's nonservice-connected left ear will be assigned a 
Roman Numeral designation of I.  Based on these results, the 
veteran's March 2006 audiologic testing merits a 
noncompensable rating using table VII.   

The veteran underwent a second VA audiological examination in 
April 2007, the results of which are as follows, with 
puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
XX
55
65
70
70

The average puretone threshold in the veteran's right ear was 
65 decibels.  On the Maryland CNC test, the veteran received 
a score of 80 percent for the right ear for word recognition.  
Based on these results, the examiner diagnosed the veteran 
with mild sloping to severe sensorineural hearing loss from 
500 through 4000 Hertz.  

These results equate to an assignment of level IV for the 
veteran's right ear using table VI.  Table VIA is available 
to the veteran for his right ear because his puretone 
threshold is more than 55 decibels at 1000, 2000, 3000, and 
4000 Hertz.  See 38 C.F.R. § 4.86.  The veteran's right ear 
results equate to an assignment of level V using table VIA.  
In this case, Table VIA results in the higher numerical 
evaluation, and accordingly, will be used for rating 
purposes.  Again, as provided in 38 C.F.R. § 4.85(f), where 
hearing loss is service-connected in only one ear, in order 
to determine the percentage evaluation from Table VII, the 
non-service-connected ear will be assigned a Roman Numeral 
designation for hearing impairment of I.  Based on these 
results, the veteran's April 2007 audiologic testing merits a 
noncompensable rating using table VII.  

Although the veteran contends that his hearing has worsened, 
the disability rating schedule is applied mechanically based 
on the results of audiometric testing.  Because the evidence 
fails to establish a compensable rating at any time during 
the appellate period, the veteran's claim for an increased 
rating for bilateral hearing loss is denied.  

In reaching this determination, the Board does not question 
the sincerity of the veteran's belief that the results of his 
April 2007 CNC word recognition test were incorrect.  As a 
lay person, however, he is not competent to determine the 
accuracy of test results because such matters require medical 
expertise.  See 38 C.F.R. § 3.159(a)(1) (2008) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also Duenas 
v. Principi, 18 Vet. App. 512, 520 (2004); see also Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

This determination is based on the application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's right ear hearing loss 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of a higher evaluation on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  The 
disability does not result in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluations) or frequent periods of hospitalization, or 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of these factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  Ortiz v. Principi, 
274 F. 3d. 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.  



____________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


